Exhibit 10.2
RESTATED GUARANTY AGREEMENT
     THIS RESTATED GUARANTY AGREEMENT (this “Guaranty”) is made as of
November 6, 2008, by Plains All American Pipeline, L.P., a Delaware limited
partnership (“Guarantor”), in favor of Bank of America, N.A., as administrative
agent for Lenders, as such term is defined in the Credit Agreement described
below (in such capacity “Administrative Agent”).
RECITALS:
     1. Plains Marketing, L.P., a Texas limited partnership (“Borrower”),
Administrative Agent, and certain financial institutions (“Lenders”), are
parties to a Second Restated Credit Agreement of even date herewith (as from
time to time amended, supplemented or restated, the “Credit Agreement”),
amending and restating that certain Restated Credit Agreement dated November 19,
2004 among Borrower, Bank of America, N.A., as administrative agent and the
lenders party thereto, as amended prior to the date hereof (the “Existing
Agreement”).
     2. Guarantor has guaranteed the obligations and indebtedness of Borrower
under the Existing Agreement pursuant to that certain Guaranty Agreement dated
November 14, 2007 by Guarantor in favor of Bank of America, N.A., as
administrative agent under the Existing Agreement (the “Existing PAA Guaranty”).
     3. Pursuant to the Credit Agreement, LC Issuers may issue, and Lenders may
participate with respect to, Letters of Credit issued for the account of
Borrower, Lenders may advance funds to Borrower, and Borrower has agreed to
execute and deliver Notes to evidence such advances.
     4. It is a condition precedent to the issuance of Letters of Credit, and
advances of funds pursuant to the Credit Agreement, that Guarantor shall execute
and deliver to Administrative Agent a satisfactory guaranty of the Obligations
of Borrower under the Credit Agreement and the Notes.
     5. Guarantor owns, directly or indirectly all of the issued and outstanding
partnership interests of Borrower.
     6. The board of directors of Plains All American GP LLC, a Delaware limited
liability company and the general partner of Plains AAP, L.P., the general
partner of PAA GP LLC, the general partner of Guarantor, has determined that
Guarantor’s execution, delivery and performance of this Guaranty may reasonably
be expected to benefit Guarantor, directly or indirectly, and are in the best
interests of Guarantor and are necessary or convenient to the conduct, promotion
or attainment of the business of Guarantor.
     NOW, THEREFORE, in consideration of the premises, of the benefits which
will inure to Guarantor from Lenders’ advances of funds to Borrower under the
Credit Agreement, LC Issuers’ issuance of Letters of Credit for the account and
at the direction of Borrower under the Credit Agreement, and of other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, and in order to induce Lenders to advance funds to Borrower and
the LC Issuers to issue Letters of Credit for the account and at the direction
of

1



--------------------------------------------------------------------------------



 



Borrower under the Credit Agreement, Guarantor hereby agrees with Administrative
Agent, for the benefit of Administrative Agent and the other Lender Parties as
follows:
AGREEMENTS
     Section 1. Definitions. Reference is hereby made to the Credit Agreement
for all purposes. All terms used in this Guaranty which are defined in the
Credit Agreement and not otherwise defined herein shall have the same meanings
and shall be subject to the same rules of construction and interpretation when
used herein as each is, from time to time, given, construed or interpreted in
the Credit Agreement. All references herein to any Loan Document or other
document or instrument refer to the same as from time to time amended,
supplemented or restated. As used herein the following terms shall have the
following meanings:
     “Administrative Agent” means the Person who, at the time in question, is
the “Administrative Agent” under the Credit Agreement.
     “Obligors” means Borrower, Guarantor and any other endorsers, guarantors or
obligors, primary or secondary, of any or all of the Obligations.
     “Security” means any rights, properties, or interests of any Lender Party
under the Loan Documents, which provide recourse or other benefits to any Lender
Party in connection with the Obligations or the non-payment or non-performance
thereof, including guaranties of the payment of any Obligation, bonds, surety
agreements, keep-well agreements, letters of credit, rights of subrogation,
rights of offset, and other rights provided for thereunder.
     Section 2. Guaranty.
     (a) Guarantor hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete, and full payment when due,
and no matter how the same shall become due, of all Obligations of Borrower,
including but not limited to:
     (i) all LC Obligations of Borrower, including all obligations of Borrower
to make reimbursements and other payments to any LC Issuer and to Lender Parties
in respect of Letters of Credit issued at the direction of and for the account
of Borrower pursuant to the Credit Agreement; and
     (ii) the Notes of Borrower, including all principal, all interest thereon
and all other sums payable thereunder; and
     (iii) all other sums payable by Borrower under the other Loan Documents,
whether for principal, interest, fees or otherwise; and
     (iv) any and all other indebtedness, obligations or liabilities which may
at any time be owed to any Lender Party by Borrower, whether incurred heretofore
or hereafter or concurrently herewith, under or pursuant to any of the Loan
Documents, and including interest, attorneys’ fees and collection costs as may
be provided by law or in any instrument evidencing any such indebtedness or
liability.

2



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, Guarantor’s liability
hereunder shall extend to and include all post-petition interest, expenses, and
other liabilities of Borrower described above in this subsection (a), or below
in the following subsection (b), which would be owed by Borrower but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization, or similar proceeding involving Borrower.
     (b) If Borrower shall for any reason fail to pay any Obligation, described
in Section 2(a), as and when such Obligation shall become due and payable,
whether at its stated maturity, as a result of the exercise of any power to
accelerate, or otherwise, Guarantor will, forthwith upon demand by
Administrative Agent, pay such Obligation in full to Administrative Agent for
the benefit of each Lender Party to whom such Obligation is owed.
     (c) If Guarantor fails to pay any obligation as described in the
immediately preceding subsections (a) or (b), Guarantor will incur the
additional obligation to pay to Lender Parties, and Guarantor will forthwith
upon demand by Administrative Agent pay to Lender Parties, the amount of any and
all expenses, including reasonable fees and disbursements of Lender Parties’
counsel and of any experts or agents retained by Lender Parties, which Lender
Parties may incur as a result of such failure.
     (d) As between Guarantor and Lender Parties, this Guaranty shall be
considered a primary and liquidated liability of Guarantor.
     (e) No past, present or future director, officer, partner, employee,
incorporator, manager, stockholder, unitholder or member of Guarantor, PAA GP
LLC, Plains AAP, L.P. or Plains All American GP LLC shall have any liability for
any Obligations arising under or by virtue of this Guaranty, including the
Obligations described in Section 2(a) hereof, or for any claim based on, in
respect of, or by reason of, such Obligations or their creation. Each Lender
Party waives and releases all such liability. The waiver and release are part of
the consideration for the making of the Notes and this Guaranty.
     Section 3. Unconditional Guaranty.
     (a) No action which any Lender Party may take or omit to take in connection
with any of the Loan Documents (other than as required by Section 11), any of
the Obligations (or any other indebtedness owing by Borrower to any Lender
Party), or any Security, and no course of dealing of any Lender Party with any
Obligor or any other Person, shall release or diminish Guarantor’s obligations,
liabilities or agreements hereunder, affect this Guaranty in any way, or afford
Guarantor any recourse against any Lender Party, regardless of whether any such
action or inaction may increase any risks to or liabilities of any Lender Party
or any Obligor or increase any risk to or diminish any safeguard of any
Security. Without limiting the foregoing, Guarantor hereby expressly agrees that
Administrative Agent and the other Lender Parties may, from time to time,
without notice to or the consent of Guarantor, do any or all of the following:
     (i) Amend, change or modify, in whole or in part, any one or more of the
Loan Documents (except an amendment to a Loan Document to which Guarantor is a
party to the extent such amendment requires the consent of Guarantor) and give
or refuse to give any waivers or other indulgences with respect thereto.

3



--------------------------------------------------------------------------------



 



     (ii) Neglect, delay, fail, or refuse to take or prosecute any action for
the collection or enforcement of any of the Obligations, to foreclose or take or
prosecute any action in connection with any Security or Loan Document, to bring
suit against any Obligor or any other Person, or to take any other action
concerning the Obligations or the Loan Documents.
     (iii) Accelerate, change, rearrange, extend, or renew the time, rate,
terms, or manner for payment or performance of any one or more of the
Obligations (whether for principal, interest, fees, expenses, indemnifications,
affirmative or negative covenants, or otherwise).
     (iv) Compromise or settle any unpaid or unperformed Obligation or any other
obligation or amount due or owing, or claimed to be due or owing, under any one
or more of the Loan Documents.
     (v) Take, exchange, amend, eliminate, surrender, release, or subordinate
any or all Security for any or all of the Obligations, accept additional or
substituted Security therefor, and perfect or fail to perfect any Lender Party’s
rights in any or all Security.
     (vi) Discharge, release, substitute or add Obligors.
     (vii) Apply all monies received from Obligors or others, or from any
Security for any of the Obligations, as provided in the Credit Agreement,
without in any way being required to marshall Security or assets or otherwise to
apply all or any part of such monies upon any particular Obligations.
     (b) No action or inaction of any Obligor or any other Person, and no change
of law or circumstances, shall release or diminish Guarantor’s obligations,
liabilities or agreements hereunder, affect this Guaranty in any way, or afford
Guarantor any recourse against any Lender Party, other than the complete and
final payment of the Obligations and the termination of all Letters of Credit
and of all commitments of the Lender Parties under the Credit Agreement. Without
limiting the foregoing, the obligations, liabilities and agreements of Guarantor
under this Guaranty shall not be released, diminished, impaired, reduced, or
affected by the occurrence of any or all of the following from time to time,
even if occurring without notice to or without the consent of Guarantor:
     (i) Any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all assets, marshalling of assets or liabilities, receivership,
conservatorship, assignment for the benefit of creditors, insolvency,
bankruptcy, reorganization, arrangement, or composition of any Obligor or any
other proceedings involving any Obligor or any of the assets of any Obligor
under laws for the protection of debtors, or any discharge, impairment,
modification, release, or limitation of the liability of, or stay of actions or
lien enforcement proceedings against, any Obligor, any properties of any
Obligor, or the estate in bankruptcy of any Obligor in the course of or
resulting from any such proceedings.

4



--------------------------------------------------------------------------------



 



     (ii) The failure by any Lender Party to file or enforce a claim in any
proceeding described in the immediately preceding subsection (i) or to take any
other action in any proceeding to which any Obligor is a party.
     (iii) The release by operation of law of any Obligor from any of the
Obligations or any other obligations to any Lender Party.
     (iv) The invalidity, deficiency, illegality, or unenforceability of any of
the Obligations or the Loan Documents, in whole or in part, any bar by any
statute of limitations or other law of recovery on any of the Obligations, or
any defense or excuse for failure to perform on account of force majeure, act of
God, casualty, impossibility, impracticability, or other defense or excuse
whatsoever.
     (v) The failure of any Obligor or any other Person to sign any guaranty or
other instrument or agreement within the contemplation of any Obligor or any
Lender Party.
     (vi) The fact that Guarantor may have incurred directly part of the
Obligations or is otherwise primarily liable therefor.
     (vii) Without limiting any of the foregoing, any fact or event (whether or
not similar to any of the foregoing) which in the absence of this provision
would or might constitute or afford a legal or equitable discharge or release of
or defense to a guarantor or surety other than the actual payment and
performance by Guarantor under this Guaranty.
     (c) Administrative Agent and the other Lender Parties may invoke the
benefits of this Guaranty before pursuing any remedies against any Obligor or
any other Person and before proceeding against any Security now or hereafter
existing for the payment or performance of any of the Obligations.
Administrative Agent or any other Lender Party may maintain an action against
Guarantor on this Guaranty without joining any other Obligor therein and without
bringing a separate action against any other Obligor.
     (d) If any payment to Administrative Agent or any other Lender Party by any
Obligor is held to constitute a preference or a voidable transfer under
applicable state, provincial, or federal laws, or if for any other reason
Administrative Agent or any other Lender Party is required to refund such
payment to the payor thereof or to pay the amount thereof to any other Person,
such payment to Administrative Agent or such other Lender Party shall not
constitute a release of Guarantor from any liability hereunder, and Guarantor
agrees to pay such amount to Administrative Agent or such other Lender Party on
demand and agrees and acknowledges that this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, to the extent of any such
payment or payments. Any transfer by subrogation which is made as contemplated
in Section 6 prior to any such payment or payments shall (regardless of the
terms of such transfer) be automatically voided upon the making of any such
payment or payments, and rights so transferred shall there upon revert to and be
vested in Administrative Agent and the other Lender Parties.

5



--------------------------------------------------------------------------------



 



     (e) This is a continuing guaranty and shall apply to and cover all
Obligations and renewals and extensions thereof and substitutions therefor from
time to time.
     Section 4. Waiver. Guarantor hereby waives, with respect to the
Obligations, this Guaranty, and the other Loan Documents:
     (a) notice of the incurrence of any Obligation by Borrower, and notice of
any kind concerning the assets, liabilities, financial condition,
creditworthiness, businesses, prospects, or other affairs of Borrower (it being
understood and agreed that: (i) Guarantor shall take full responsibility for
informing itself of such matters, (ii) neither Administrative Agent nor any
other Lender Party shall have any responsibility of any kind to inform Guarantor
of such matters, and (iii) Administrative Agent and each other Lender Party is
hereby authorized to assume that Guarantor, by virtue of its relationships with
Borrower which are independent of this Guaranty, has full and complete knowledge
of such matters whenever any other Lender Party extends credit to Borrower or
take any other action which may change or increase Guarantor’s liabilities or
losses hereunder).
     (b) notice that Administrative Agent, any other Lender Party, any Obligor,
or any other Person has taken or omitted to take any action under any Loan
Document or relating to any Obligation.
     (c) except as provided in Section 2(b), demand, presentment for payment,
and notice of demand, dishonor, nonpayment, or nonperformance.
     (d) notice of intention to accelerate, notice of acceleration, protest,
notice of protest, notice of any exercise of remedies (as described in the
following Section 5 or otherwise), and all other notices of any kind whatsoever.
     Section 5. Exercise of Remedies. Administrative Agent and each other Lender
Party shall have the right to enforce, from time to time, in any order and at
Administrative Agent’s or such other Lender Party’s sole discretion, any rights,
powers and remedies which Administrative Agent or such other Lender Party may
have under the Loan Documents or otherwise with respect to the Obligations,
including judicial foreclosure, the exercise of rights of power of sale, the
taking of a deed or assignment in lieu of foreclosure, the appointment of a
receiver to collect rents, issues and profits, the exercise of remedies against
personal property, or the enforcement of any assignment of leases, rentals, oil
or gas production, or other properties or rights, whether real or personal,
tangible or intangible; and Guarantor shall be liable to Administrative Agent
and each other Lender Party hereunder for any deficiency resulting from the
exercise by Administrative Agent or any other Lender Party of any such right or
remedy even though any rights which Guarantor may have against Borrower or
others may be destroyed or diminished by exercise of any such right or remedy.
No failure on the part of Administrative Agent or any other Lender Party to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right preclude any other or further exercise thereof or the
exercise of any other right. The rights, powers and remedies of Administrative
Agent and each other Lender Party provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any other
rights, powers or remedies provided by law or in equity. The rights of
Administrative

6



--------------------------------------------------------------------------------



 



Agent and each other Lender Party hereunder are not conditional or contingent on
any attempt by Administrative Agent or any other Lender Party to exercise any of
its rights under any other Loan Document against any Obligor or any other
Person.
     Section 6. Limited Subrogation. Until all of the Obligations have been paid
and performed in full Guarantor shall have no right to exercise any right of
subrogation, reimbursement, indemnity, exoneration, contribution or any other
claim which it may now or hereafter have against or to any Obligor or any
Security in connection with this Guaranty, and Guarantor hereby waives any
rights to enforce any remedy which Guarantor may have against Borrower and any
right to participate in any Security until such time. If any amount shall be
paid to Guarantor on account of any such subrogation or other rights, any such
other remedy, or any Security at any time when all of the Obligations and all
other expenses guaranteed pursuant hereto shall not have been paid in full, such
amount shall be held in trust for the benefit of Administrative Agent, shall be
segregated from the other funds of Guarantor and shall forthwith be paid over to
Administrative Agent to be held by Administrative Agent as collateral for, or
then or at any time thereafter applied in whole or in part by Administrative
Agent against, all or any portion of the Obligations, whether matured or
unmatured, in such order as Administrative Agent shall elect. If Guarantor shall
make payment to Administrative Agent of all or any portion of the Obligations
and if all of the Obligations shall be finally paid in full, Administrative
Agent will, at Guarantor’s request and expense, execute and deliver to Guarantor
(without recourse, representation or warranty) appropriate documents necessary
to evidence the transfer by subrogation to Guarantor of an interest in the
Obligations resulting from such payment by Guarantor; provided that such
transfer shall be subject to Section 3(d) above and that without the consent of
Administrative Agent (which Administrative Agent may withhold in its discretion)
Guarantor shall not have the right to be subrogated to any claim or right
against any Obligor which has become owned by Administrative Agent or any other
Lender Party, whose ownership has otherwise changed in the course of enforcement
of the Loan Documents, or which Administrative Agent otherwise has released or
wishes to release from its Obligations.
     Section 7. Successors and Assigns. Guarantor’s rights or obligations
hereunder may not be assigned or delegated, but this Guaranty and such
obligations shall pass to and be fully binding upon the successors of Guarantor,
as well as Guarantor. This Guaranty shall apply to and inure to the benefit of
Administrative Agent and each other Lender Party and their permitted successors
or assigns. Without limiting the generality of the immediately preceding
sentence but in accordance with Section 10.5 of the Credit Agreement (and any
replacement or successor provisions for the subject matter thereof),
Administrative Agent and each other Lender Party may assign, grant a
participation in, or otherwise transfer any Obligation held by it or any portion
thereof, and Administrative Agent and each other Lender Party may assign or
otherwise transfer its rights or any portion thereof under any Loan Document, to
any other Person, and such other Person shall thereupon become vested with all
of the benefits in respect thereof granted to Administrative Agent or such other
Lender Party hereunder unless otherwise expressly provided by Administrative
Agent or such other Lender Party in connection with such assignment or transfer.
     Section 8. [Reserved]

7



--------------------------------------------------------------------------------



 



Section 9. Representations and Warranties of Guarantor. Guarantor hereby
represents and warrants to Administrative Agent and each other Lender Party as
follows:

  (a)   The Recitals at the beginning of this Guaranty are true and correct in
all respects.     (b)   Each of the representations and warranties contained in
Article V of the Credit Agreement are true, in so far as they refer to
Guarantor, or to the assets, operations, condition, agreements, business or
actions of Guarantor, as one of the Restricted Persons, or to the Loan Documents
to which Guarantor is a party.

     (c) To the extent of Guarantor’s liabilities hereunder as expressly limited
by the terms hereof, and giving effect thereto: (i) Guarantor is not “insolvent”
on the date hereof (that is, the sum of Guarantor’s absolute and contingent
liabilities (as above so qualified), including the Obligations, does not exceed
the fair market value of Guarantor’s assets), (ii) Guarantor’s capital is
adequate for the businesses in which Guarantor is engaged and intends to be
engaged and (iii) Guarantor has not incurred (whether hereby or otherwise), nor
does Guarantor intend to incur or believe that it will incur, debts which will
be beyond its ability to pay as such debts mature.
     Section 10. Covenants. Guarantor hereby agrees to observe and comply with
each of the covenants and agreements made in the Credit Agreement, in so far as
they refer to Guarantor, or the assets, operations, conditions, agreements,
business, or actions of Guarantor, as one of the Restricted Persons, or to the
Loan Documents to which Guarantor is a party.
     Section 11. No Oral Change. No amendment of any provision of this Guaranty
shall be effective unless it is in writing and signed by Guarantor and Majority
Lenders, and no waiver of any provision of this Guaranty, and no consent to any
departure by Guarantor therefrom, shall be effective unless it is in writing and
signed by Majority Lenders, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
     Section 12. Invalidity of Particular Provisions. If any term or provision
of this Guaranty shall be determined to be illegal or unenforceable all other
terms and provisions hereof shall nevertheless remain effective and shall be
enforced to the fullest extent permitted by applicable law.
     Section 13. Headings and References. The headings used herein are for
purposes of convenience only and shall not be used in construing the provisions
hereof. The words “this Guaranty,” “this instrument,” “herein,” “hereof,”
“hereby” and words of similar import refer to this Guaranty as a whole and not
to any particular subdivision unless expressly so limited. The phrases “this
section” and “this subsection” and similar phrases refer only to the
subdivisions hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.” Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.
     Section 14. Term. This Guaranty shall be irrevocable until all of the
Obligations have been completely and finally paid and performed, all Letters of
Credit have been terminated, no Lender Party has any obligation to issue any
Letters of Credit or make any loans or other advances to Borrower, and the
Credit Agreement has been terminated; provided, at any time no

8



--------------------------------------------------------------------------------



 



Obligations or Letters of Credit are outstanding and no Lender Party has any
obligation to issue any Letter of Credit, participate in any Letter of Credit,
or make any loans or other advances to Borrower, Guarantor may by written notice
to Administrative Agent terminate this Guaranty, and upon receipt thereof this
Guaranty and all of Guarantor’s obligations hereunder shall automatically
terminate (and Administrative Agent agrees, at Guarantor’s expense, to promptly
provide to Guarantor written confirmation of such termination, but neither any
failure to request such confirmation nor the failure to deliver such
confirmation shall affect such automatic termination); provided, however,
following any termination hereof, this Guaranty shall continue to be subject to
reinstatement as provided in Section 3(d) hereof with respect to any payments on
Obligations made on or prior to such termination. All extensions of credit and
financial accommodations made by Administrative Agent or any other Lender Party
to Borrower prior to the termination hereof shall be conclusively presumed to
have been made in acceptance hereof and in reliance hereon. This Guaranty amends
and restates, but does not extinguish or novate, the Existing Guaranty.
     Section 15. Notices. Any notice or communication required or permitted
hereunder shall be given in writing, sent by personal delivery, by telecopy, by
delivery service with proof of delivery, or by registered or certified United
States mail, postage prepaid, addressed to the appropriate party in the manner
provided in the Credit Agreement and shall be deemed to have been given as
provided in the Credit Agreement.
     Section 16. Limitation on Interest. Administrative Agent, the other Lender
Parties and Guarantor intend to contract in strict compliance with applicable
usury law from time to time in effect, and the provisions of the Credit
Agreement limiting the interest for which Guarantor is obligated are expressly
incorporated herein by reference.
     Section 17. Loan Document. This Guaranty is a “Loan Document”, as defined
in the Credit Agreement, and is subject to the provisions of the Credit
Agreement governing it.
     Section 18. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed shall be deemed to constitute one
and the same Guaranty.
     SECTION 19. GOVERNING LAW. THIS GUARANTY IS TO BE PERFORMED IN THE STATE OF
NEW YORK AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF SUCH STATE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
GUARANTOR HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST SUCH
GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK AS LENDER PARTIES MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF,
GUARANTOR ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. GUARANTOR AGREES THAT SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND
WAIVES ANY RIGHT TO

9



--------------------------------------------------------------------------------



 



STAY OR TO DISMISS ANY ACTION OR PROCEEDING BROUGHT BEFORE SAID COURTS ON THE
BASIS OF FORUM NON CONVENIENS. IN FURTHERANCE OF THE FOREGOING, GUARANTOR HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS CORPORATION SERVICE COMPANY, 80 STATE
STREET, ALBANY, NEW YORK 12207, AS AGENT OF GUARANTOR TO RECEIVE SERVICE OF ALL
PROCESS BROUGHT AGAINST GUARANTOR WITH RESPECT TO ANY SUCH PROCEEDING IN ANY
SUCH COURT IN NEW YORK, SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY GUARANTOR TO
BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. COPIES OF ANY SUCH PROCESS SO
SERVED SHALL ALSO, IF PERMITTED BY LAW, BE SENT BY REGISTERED MAIL TO GUARANTOR
AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT, BUT THE FAILURE OF GUARANTOR
TO RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS
AS AFORESAID. GUARANTOR SHALL FURNISH TO LENDER PARTIES A CONSENT OF CORPORATION
SERVICE COMPANY AGREEING TO ACT HEREUNDER PRIOR TO THE EFFECTIVE DATE OF THIS
GUARANTY. NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER PARTIES TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER
PARTIES TO BRING PROCEEDINGS AGAINST GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. IF FOR ANY REASON CORPORATION SERVICE COMPANY SHALL RESIGN OR
OTHERWISE CEASE TO ACT AS GUARANTOR’S AGENT, GUARANTOR HEREBY IRREVOCABLY AGREES
TO (a) IMMEDIATELY DESIGNATE AND APPOINT A NEW AGENT ACCEPTABLE TO
ADMINISTRATIVE AGENT TO SERVE IN SUCH CAPACITY AND, IN SUCH EVENT, SUCH NEW
AGENT SHALL BE DEEMED TO BE SUBSTITUTED FOR CORPORATION SERVICE COMPANY FOR ALL
PURPOSES HEREOF AND (b) PROMPTLY DELIVER TO ADMINISTRATIVE AGENT THE WRITTEN
CONSENT (IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT) OF SUCH NEW
AGENT AGREEING TO SERVE IN SUCH CAPACITY.
     IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as
of the date first written above.

                  PLAINS ALL AMERICAN PIPELINE, L.P.    
 
           
 
  By:   PAA GP LLC, its general partner    
 
           
 
  By:   PLAINS AAP, L.P., its sole member    
 
           
 
  By:   PLAINS ALL AMERICAN GP LLC,
its general partner    
 
           
 
  By:    /s/ Charles Kingswell-Smith    
 
     
 
Name: Charles Kingswell-Smith    
 
      Title: Vice President and Treasurer    

10